DETAILED ACTION
The following Office action concerns patent application number 15/761,085.   
The applicant’s amendment filed March 8, 2021 has been entered.
Reasons for Allowance
Claim 36 is allowable over the closest prior art of Taguchi et al (US 2008/0055819) in view of Fujino et al (US 2006/0209493).  The references do not teach or suggest that the amount “A” of an alkali metal compound in the positive electrode active material layer is 24.2 g/m2 to 42.1 g/m2.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications